UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2566


KEITH ALEXANDER ASHE,

                      Plaintiff – Appellant,

          v.

PNC FINANCIAL SERVICES GROUP, INCORPORATED,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:15-cv-00144-PWG)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Alexander Ashe, Appellant Pro Se. Naresh Kilaru, Mark S.
Sommers, FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith Alexander Ashe seeks to appeal the district court’s

order dismissing his civil complaint for trademark infringement

as barred by collateral estoppel.                   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties     are   accorded     30       days   after   the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November   17,    2015.       The    notice         of   appeal   was   filed   on

December 18, 2015.        Because Ashe failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          DISMISSED



                                         2